OK PETITIOK EOR REHEARING.
Per Curiam :
Counsel for appellees have filed an elaborate brief in support of their petition for rehearing, comprising numerous specifications of errors of law and fact which it is said the original opinion contains. No essentially new legal propositions are advanced, but merely an amplification, in some particulars, of those heretofore argued.
With the conclusions both of law and fact reached and expressed by us in the former opinion, we are still' content; but considering the importance of the interests here involved, and with a view of correcting mistakes of fact, if any, into which we were led, we have with care examined each of the points made and again considered the record. In no respect do we find that the opinion mistakes any material fact; but *86there is one matter to which we desire to advert: Counsel say that there is error in the statement that before the trial there was a substitution of parties plaintiffs and defendants,—• at least so far as the defendants are concerned. We are told that this statement is an important one, and, if true, properly weighs against the defendants. It is said that no application was made by the plaintiffs for leave to substitute new defendants, and, in fact, that no order therefor was obtained.
After this petition for rehearing and argument in its support were filed, counsel for appellants applied to this court for leave to file a supplemental transcript of the record of the district court, showing that such leave was applied for and such order obtained; but we denied the application upon the ground that it was not material. The facts are, as the present record itself shows, that such a substitution was made, whether with, or without, proper authority, and the appellees appear not to have objected to the application, or excepted to the order, if made, or assigned any error thereto. For this, if for no other reason, they are not in a position now to object.
There ought not to be any misapprehension of just what was decided upon the original hearing; but the appellees not only complain that if a new trial be had, it should not be restricted to the one question of fact touching the nature of the contract of settlement; but they further insist that they should not be prevented from raising any legal objections that may properly arise upon the trial of that issue, from which, they say, appellants may insist our former opinion has cut them off.
That there may be no further controversy as to this point, we say that after it was held by us that, if a contract such as the plaintiffs set up was entered into, the plaintiffs’ right to recover could not be defeated because of the alleged lack of authority from Daniel to make it (which formed the basis of the decision of the district court), or of plaintiffs’ laches in prosecuting the action (upon which the court of appeals ■rested its judgment), it was in accordance with good practice *87to limit plaintiffs in the event of another trial to the only remaining question of fact in the case. There was no longer any reason for requiring the district court to hear further evidence, and again pass upon the questions of fact after this court from the record before it had resolved these two issues in favor of the plaintiffs.
But in limiting the new trial to the single issue of fact, the defendants are not, as they profess to fear, precluded from raising any questions of law, that fairly arise upon the trial of that issue, except, indeed, such questions as may have been expressly passed upon and declared in the former opinion. To comply with the suggestion of the appellees, and at this time settle the legal propositions (other than those that have been determined by us, incidentally or otherwise, in the former opinion), which may, or may not, arise at another trial, would be altogether improper for the sufficient reason, if none other existed, that it is impossible now to anticipate what they may be.
The former opinion is adhered to and the rehearing denied.

Rehearing denied.